Citation Nr: 1145642	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-46 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for vertigo/dizziness and headaches due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to May 2001, from March 2003 to June 2003, and from December 2003 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on May 5, 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The vertigo/dizziness and headaches do not result in cognitive dysfunction or severe incomplete paralysis of the trigeminal nerve.

3.  The vertigo/dizziness and headaches result in a level of severity of 1 with respect to the subjective symptoms facet; such residuals equate with a level of no more than 1 with respect to the memory, attention, concentration, executive functions facet as well as the neurobehavioral effects, and visual spatial orientation facets.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for vertigo/dizziness and headaches due to TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.214a, Diagnostic Code 8045 (2008, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision by the AOJ on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim for a higher initial disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for vertigo/dizziness and headaches due to TBI.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  The Veteran was also afforded VA examinations in August 2008 and July 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran alleged that she was scheduled for a VA examination in November 2009; but that there was a conflict of interest since she works at the Jackson C. Montgomery VAMC.  However, it appears that the November 2009 VA examination was scheduled regarding her back disability, which is not currently before the Board.  The Board recognizes that the August 2008 VA examination does not provide all of the findings required to rate the Veteran's disability.  However, the Veteran was afforded another VA examination in July 2009.  There is nothing in the examination report to demonstrate that it was cursory or that the examiner did not give adequate attention to the Veteran's complaints or provided history.  The examiner provided the necessary information to evaluate the Veteran's disability in accordance with the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board will address the merits of this appeal.  

LAW AND ANALYSIS

I.	Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The January 2009 rating decision on appeal granted service connection for vertigo/dizziness and headaches due to TBI and assigned a disability rating of 10 percent under Diagnostic Code 8045 (2011).  

However, the Board recognizes that the Veteran filed her claim for service connection for the residuals of a TBI in September 2008.  

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., Diagnostic Codes 8045-8207).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., are recognized as symptomatic of brain trauma and rated at 10 percent, and no more, under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a (2008).

Effective October 23, 2008, VA amended the criteria for rating residuals of traumatic brain injuries (TBIs), or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  This amendment applies to applications received by VA on and after October 23, 2008.  The former criteria apply to applications received by VA before that date.  A veteran whose residuals of TBI VA rated under Diagnostic Code 8045 prior to the amendment, however, is permitted to request review under the amended criteria regardless of whether his/her disability has worsened since the last review or VA receives additional evidence.  The effective date of any increase in disability compensation based solely on the amended criteria must be no earlier than October 23, 2008, the effective date of the amended criteria.  In this case, even though the Veteran did not make a specific request to this effect, the RO obtained several VA examinations and reviewed the Veteran's claim under the amended criteria, and therefore, the Board finds that the Veteran's claim should be reviewed under the old and amended criteria, whichever is more favorable to the Veteran beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).  

The new criteria are set out below:

There are three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'
Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury, are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table.

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified.'

Physical (including neurological) dysfunction based on the following list, is to be evaluated under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed here that are reported on an examination are evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and are to be combined under § 4.25 for each separately rated condition.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled 'Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified' contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  A 100-percent disability rating is to be assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall disability rating is to be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent disability rating is assigned if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified' with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.
Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms 'mild,' 'moderate,' and 'severe' traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5):  A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  The rating schedule for evaluating cognitive impairment and other residues of traumatic brain injury not otherwise classified is set out below:  


EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TRAUMATIC BRAIN INJURY NOT OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified:

Memory, attention, concentration, executive functions:

0  No complaints of impairment of memory, attention, concentration, or executive functions.

1  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Judgment:

0  Normal.

1  Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2  Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3  Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total  Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social Interaction:

0  Social interaction is routinely appropriate. 

1  Social interaction is occasionally inappropriate.

2  Social interaction is frequently inappropriate.

3  Social interaction is inappropriate most or all of the time.

Orientation:

0  Always oriented to person, time, place, and situation.

1  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2  Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.
3  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total  Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system): 0 Motor activity normal.

1  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2  Motor activity mildly decreased or with moderate slowing due to apraxia.

3  Motor activity moderately decreased due to apraxia.

Total  Motor activity severely decreased due to apraxia.

Visual spatial orientation:

1  Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

2  Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.

3  Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total  Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
Subjective symptoms:

0  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral effects:

0  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.
3  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication:

0  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Consciousness:

Total  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a (effective October 23, 2008).

The Veteran contends that she is entitled to a higher disability rating for her service-connected vertigo/dizziness and headaches due to TBI.  In addition, she states that she should receive a separate disability rating for her service-connected headaches.  

In a June 2008 VA treatment record, the Veteran reported cognitive impairment related to brain injury.  The examiner noted that the testing revealed a pattern of relative deficits consistent with the signs, symptoms, location and mechanism of her injuries- specifically, a left frontal impact injury.  The Veteran's overall intellectual functioning was in the average range.  Her fine motor skills, visuospatial skills, processing speed, attention, memory, and executive skills generally ranged from average to high average.  Her areas of weakness were verbal abstract reasoning, semantic memory, inhibition, initiation, and sustained attention.  The examiner listed an impression of cognitive disorder and PTSD.  

The Veteran was afforded a QTC examination in August 2008.  The Veteran reported that she sustained a head injury during active duty.  The Veteran reported headaches described as throbbing.  When headaches occur, she has to stay in bed and is unable to do anything.  She experiences headaches on the average of 1 time per week and they last for 2 hours.  She reports no burning sensations.  She states that she has numbness in the upper extremities and tingling in the upper extremities.  She reported no experiences of weakness or paralysis.  The Veteran reported symptoms of fatigue.  She described this as all the time.  She experiences confusion described as feeling confused sometimes.  She reported problems with memory such as short term memory.  She states that she has vision problems described as eyes hurting.  She states that she has problems with anxiety most of the time.  She reported depression and describes this as occurring sometimes.  She detailed a hypersensitivity to light described as eyes hurting in light.  She experiences a hypersensitivity to sound, described as loud or unusual noises.  She reports that she is irritable.  She describes this as not having patience with things.  She details restlessness described as most of the time.  She states that she has pain caused by headaches.  She described that the pain occurs constantly and the pain severity level is described as a 7.  The Veteran does not experience the following symptoms:  slowness of thought, problems with attention or concentration, difficulty understanding directions, problems reading, taste or smell problems, general feeling of discomfort.  She has reported that she has trouble sleeping and a hard time getting to sleep.  She does not experience any dizziness.  She reports no vertigo.  She does not have any bladder problems due to the TBI.  She did not report a problem with fecal leakage.  She reported no other symptoms with the TBI injury.  She stated that she does not experience any functional impairment from this condition.  The Veteran's uncorrected visual acuity with Snellen chart reading was right 20/20 and left 20/20.  There was no evidence of hand tremor on examination and the Veteran walked with a normal gait.  On examination, the Veteran had no difficulty with weightbearing, balancing, or with ambulation.  She does not require any assistive device for ambulation.  Muscle examination reveals normal findings with no paralysis, weakness, atrophy, or loss of tone.  Examination of the cranial nerves reveals normal findings.  Coordination is within normal limits.  Neurological function of the upper extremities showed that motor function was within normal limits and sensory function was within normal limits.  Neurological examination of the lower extremities showed that motor function was within normal limits and sensory function was within normal limits.  There was no paralysis as a result of her condition and the autonomic nervous system is within normal limits.  The Veteran was alert and oriented to person, place and time.  Her attention was normal indicated by her ability to complete serial 7's and spell "world" backwords.  Memory loss is mild as she cannot remember names, directions, or recent events.  It was noted that for the Veteran's claimed condition of traumatic brain injury, the diagnosis is traumatic brain injury with residuals of headaches, insomnia, and mild memory loss.  The subjective factors are headaches.  The Veteran has a focal injury TBI with a severity grade of mild.  In reference to the question what are the residuals of the Veteran's traumatic brain injury, the answer is headache and mild memory loss.  

In an October 2008 QTC examination report, it was noted that the Veteran was diagnosed with TBI - hearing loss - vertigo.  The current symptoms are dizziness to the point of passing out, vertigo, and balance problems.  When standing, she feels like she is going to fall, her eyes hurt, and she has to hold on to the wall when walking.  She has pain and ringing from the right ear and her eyes hurt, making it hard to focus.  The symptoms occur intermittently as often as 2 to 4 times per day and each time lasts for 2 to 3 hours or sometimes several days or weeks.  TBI test done in January 2008 was mildly positive.  The Veteran has persistent ringing in the right ear.  It was noted that the examiner could not make a diagnosis.  The examiner explained that the effect of the claimant's condition on her functioning in her usual occupation and daily activity are at times unable to even walk around the office safely.  She was also concerned about driving to work.  

The Veteran was afforded a QTC examination in September 2008.  The Veteran was diagnosed with PTSD.  In an addendum to the examination, the examiner noted that the Veteran's mild memory loss, anxiety and depression, and insomnia are related to the TBI and her other symptoms clearly meet the DSM-IV criteria for PTSD.  

In a March 2009 VA treatment record, the Veteran reported that her headaches were so bad that she sometimes cannot drive.  In an addendum, the examining physician stated that the Veteran should try Buspar with headaches.  However, in a later record, it was noted that Buspar was not helpful with her headaches.  

The Veteran was afforded a VA examination in July 2009.  The Veteran reported that in 2004 while in Iraq, she experienced mortar blasts.  She had at least three discrete episodes of frequent traumatic injury.  As a result, she recalls developing headaches.  The headaches are everyday.  They are suboccipital to vertez.  They are occasionally associated with nausea and vomiting when severe.  They are treated with Gabapentin which decreases the intensity.  In addition, she has dizziness that is worse with her headache.  She has weakness of her lower extremities which she relates to low back pain and radicular symptoms.  She has insomnia and chronic, severe fatigue.  She has plus/minus difficulty with mobility relative to her chronic low back pain and radicular symptoms.  She does not use an assistive device.  She does have difficulty with her balance.  She has memory impairment which has resulted in her failing tests and being demoted.  She has chronic problems with attention and concentration, and she has difficulty with executive functions such as information processing, goal setting, planning, organization, prioritizing.  She however is employed full time and has satisfactory job performance.  She has chronic difficulty with speech.  She has some bowel problems and has bladder problems with multiple urinations daily.  She has chronic problems with anxiety and depression.  She has sensory problems with numbness in her legs and shoulders.  She has blurred vision and requires glasses to see well.  She has hearing problems and ringing in her ears.  She has chronic problems with smell and taste.  She has an episode of loss of consciousness with no recurrence.  She has hypersensitivity to sound and light, is chronically irritable and restless.  She has no autonomic symptoms.  She reports that all symptoms are worse.  She is independent in her activities of daily living, in her ability to do chores, and she does work a 40 hour week although reports that she takes excessive absences and has been noted to perform successfully on her rating evaluations.  Her physical examination shows that she has generalized non-patterned weakness associated 2+ stretch reflexes and no pathologic reflexes.  Romberg is not present.  Gait is slow but she is able to stand on her toes, heels in tandem.  Cranial nerve examination reveals a visual acuity of 20/20.  Visual fields are full.  Pupils are normal. Extraocular movements are normal.  Hearing is intact bilaterally.  Cranial nerves IX, X, XI, and XII are normal.  The Veteran had a mini-mental status examination that revealed a total score of 30.  She demonstrated the ability to recall the year, season, date, day, and month.  She was able to be oriented in state, county, town, hospital, and floor.  She was able to recall immediately three words and then later delayed recall, three words.  She was able to spell the word "world" backwards.  She was fluent, able to repeat a complex phrase, follow a three-step task, name objects, fingers, and colors.  She was able to read and write and follow a written command, and she was able to draw.  The Veteran's memory, attention, and concentration, and executive functions reveals that she has the complaint of memory loss; however, she was unable to find any objective evidence of memory loss, attention, concentration, or executive dysfunction.  Her judgment was normal.  Her social interaction is appropriate in that she socializes with her family members.  She is actively employed and enjoys gardening as a hobby.  She is oriented to person, place, and time.  Motor activity is normal.  Visual special is mildly impaired in that she has to use a GPS.  The examiner noted that the Veteran had subjective symptoms of headaches, balance, and vertigo which mildly interfere with work in that she will have to take off an hour here and there because of her headache, dizziness, or balance problems.  She has one or more neurobehavioral effects that occasionally interferes with workplace interaction, social interaction or both, and this is predominantly irritability and restlessness.  It is her impression that the Veteran had experienced several mild traumatic brain injuries characterized by at least one episode of loss of consciousness which have been followed by a post-concussion syndrome characterized by headaches, dizziness, fatigue, balance problems and are associated with a stress response that has been diagnosed as PTSD.  

The October 2010 VA treatment record reveals that the Veteran had been treated for migraine headaches in the past.  She describes them as more pain on the right side.  She finds the pain so severe that it incapacitates her at times.  She notes scintillating scotoma before the pain begins.  The Veteran reported sleep problems and that she tended to stay by herself except at work.  It was noted that the Veteran had migraine headaches and stress-related headaches.  

The April 2011 VA treatment record shows that the Veteran reported a dull headache pain, which was constant and located in the back of head and neck.  As the headache increases, she develops a sensation of dizziness described as vertigo and change in hearing.  It was also noted that she had poor sleep and was prescribed Ambien.  The assessment was listed as HA- questionable basilar migraine and vertigo - questionable Meniere's disease.  

After a careful review of the record, the Board finds that an initial disability rating in excess of 10 percent under the "old" criteria is not warranted.

The medical evidence does not reveal any multi-infarct dementia.  As such, a disability rating in excess of 10 percent is not assignable under the former criteria for purely subjective complaints codified at Diagnostic Code 8045.

As noted above, purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent and no more under Diagnostic Code 9304 for dementia due to head trauma.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

With respect to application of the revised criteria, which is applicable only effective as of October 23, 2008, as noted, the disability rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A higher disability rating is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.

At the outset, the Board notes that the Veteran is in receipt of a separate 10 percent rating for tinnitus which is the maximum available schedular rating for this disorder whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran has also been awarded a 0 percent disability rating for bilateral hearing loss and a 50 percent disability rating for PTSD, which contemplates symptoms such as impairment of affect, speech, short and long term memory, abstract thinking, mood, motivation, and sleep as well as difficulty in understanding complex commands and in establishing and maintaining effective work and social relationships.  38 U.S.C.A. § 4.130, Diagnostic Code 9411.

Thus, the Veteran has already been awarded compensation for the cognitive impairment aspects of disability identified in the table entitled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' which includes memory, attention, concentration, executive functions, judgment, social interaction, orientation, visual spatial orientation, neurobehavioral effects, communication and consciousness.

Therefore, the Board will focus its discussion on potential factors for which compensation has not been awarded and the purely subjective symptoms not captured with the 50 percent disability rating under Diagnostic Code 9411, such as headaches, hypersensitivity to sound, fatigability, blurred or double vision, etc.  See generally Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (VA is required to discuss all material evidence in support of a claim but is not required to discuss and analyze the entire evidentiary record).

A level of severity of 1 has been assigned for the memory, attention, concentration, executive functions facet.  A level of severity 1 is warranted when the Veteran has a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The evidence clearly shows that the Veteran has complained of memory loss, attention and concentration problems.  However, the Veteran does not warrant a level of severity of 2.  To warrant a level of severity of 2, there must be objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In this respect, the Board acknowledges the September 2008 QTC psychiatric examination report.  In the report, the examiner noted that the Veteran had mild memory loss and that her memory was poor.  In addition, the June 2008 VA treatment record noted that the Veteran had a cognitive disorder and explained that the Veteran's weaknesses were sustained attention and semantic memory.  It was noted that the current neuropyschological assessment showed evidence of residual cognitive impairment related to brain injury.  Although it was noted that the Veteran's weaknesses were sustained attention and sematic memory; the examiner also explained that the Veteran's overall intellectual functioning was average and that her processing speed, attention and memory and executive skills ranged from average to high average.  Thus, although the Veteran was assessed with cognitive disorder, the testing showed that the Veteran was tested as average or above.  In addition, the July 2009 VA examiner performed testing of the Veteran's memory, attention, concentration, and executive functions and determined that there was no objective evidence on testing.  The Board finds that the July 2009 VA examination report is more probative with respect to whether there is objective evidence.  Therefore, a level of severity of 2 is not warranted.  

A level of severity of 0 has been assigned for the judgment facet.  The July 2009 VA examiner noted that the Veteran had normal judgment.  A higher level of severity of l is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of 0 has been assigned for the social interaction facet.  The July 2009 VA examiner noted that the Veteran socialized appropriately.  A higher level of severity of l is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of 0 has been assigned for the orientation facet.  VA examiners indicated that the Veteran was oriented to person, time, place, and situation.  A higher level of severity of l is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.  

A level of severity of 0 has been assigned for the motor activity (with intact motor and sensory system) facet.  VA examiners indicated that the Veteran had normal motor activity.  A higher level of severity of l is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  In this regard, there is no evidence of record of reduced motor activity due to apraxia.

A level of severity of 1 has been assigned for the visual spatial orientation facet. The July 2009 VA examiner indicated that the Veteran had mild visual spatial problems in that she needed to use a GPS.  A higher level of severity 2 is not warranted unless there is evidence of moderate impairment including getting lost in unfamiliar surroundings, difficulty reading maps, following directions, and judging distance, and difficulty using assistive devices such as GPS.  In this respect, there is no evidence of difficulty in using GPS or getting lost.  

A level of severity of 1 has been assigned for the subjective symptoms facet.  The examiners found evidence of three or more subjective symptoms that would mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  Here, the July 2009 VA examiner determined that the Veteran had subjective symptoms of balance, headaches, and vertigo that mildly interfere with work in that she will have to take off an hour here and there because of her headache, dizziness, or balance problems.  A level of severity of 2 is not warranted unless there is evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  The examiner only noted that the Veteran's symptoms would mildly interfere with work.  The evidence does not indicate that the Veteran's symptoms moderately interfere with work and, therefore, a level of severity of 2 is not warranted.  

A level of severity of 1 has been assigned for the neurobehavioral effects facet.  The Board notes that the Veteran is separately rated for PTSD.  However, the September 2008 examiner explained that the Veteran's anxiety, depression, and insomnia were related to the TBI.  To warrant a level of severity of 2, there must be one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  The most persuasive evidence does not show that the Veteran's neurobehavioral effects frequently interfere with workplace interaction, social interaction, or both.  Indeed, the July 2009 VA examiner explained that the Veteran has one or more neurobehavioral effects that occasionally interferes with workplace interaction, social interaction or both, and this is predominantly irritability and restlessness.  Therefore, a level of severity of 2 is not warranted.  

A level of severity of 0 has been assigned for the communication facet.  The examinations showed that the Veteran was able to communicate by spoken and written language demonstrating expressive communication.  She was also able to comprehend spoken and written language and could communicate complex ideas.  A higher level of severity of 1 is not warranted unless there is evidence of occasionally mild impairment of comprehension or expression, or both, of either spoken language or written language.  

The disability rating assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The disability rating assigned is 10 percent based upon the highest severity level of 1, which was assigned for memory, attention, concentration, executive functions that are subjective symptoms, mild visual impairment, and the neurobehavioral effects facet.

The Board has also considered whether the Veteran is entitled to a separate disability rating for headaches.  Diagnostic Code 8100 provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

Here, the Veteran has reported experiencing headaches daily and that sometimes they are severe enough to result in nausea or vomiting.  In an October 2010 VA treatment record, the Veteran stated that she has been treated for migraine headaches in the past and sometimes the pain is so severe that it incapacitates her at times.  However, the Board observes that the medical evidence does not suggest that the Veteran's headaches are of such frequency and severity to be considered characteristic prostrating attacks under Diagnostic Code 8100.  The rating criteria do not define 'prostrating' nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'  In addition, the term 'prostrate' is synonymous with the term 'incapacitated' while the term 'prostration' is defined as 'complete exhaustion.'  RIVERSIDE WEBSTER'S II NEW COLLEGE DICTIONARY, p. 889 (1995).  Notably, VA regulations define incapacitation in other portions of VA's Rating Schedule as requiring bed rest and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based Upon Incapacitating Episodes, Note 1; 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Although the Veteran has complained of incapacitation at time, the medical evidence does not show that the headaches consist of characteristic prostrating attacks.  Therefore, a separate rating is not warranted.    

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report with respect to her symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, the Board finds that the VA examination reports, which considered the Veteran's reported symptoms, are more persuasive than the Veteran's assertions that she is entitled to a higher disability rating.  

In summary, an increased disability rating cannot be assigned under the new criteria unless there is a severity level of 2 in any of the categories of traumatic brain injury set forth under the new criteria, and findings warranting a level of 2 under any such category are not shown, a disability rating in excess of 10 percent for the service connected vertigo/dizziness and headaches cannot be assigned under the new criteria.  As noted above, this is an initial rating case, and consideration has been given to 'staged ratings' since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the vertigo/dizziness and headaches due to TBI warranted a disability rating higher than 10 percent.

The Board has considered the benefit of the doubt doctrine; however, the preponderance of the evidence is against an initial disability rating greater than 10 percent for vertigo/dizziness and headaches due to TBI.  Thus, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Finally, the Board finds that the Veteran's vertigo/dizziness and headaches due to TBI do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.' Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's vertigo/dizziness and headaches due to TBI is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for vertigo/dizziness and headaches due to TBI is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


